Exhibit 10.43

 

ECHOSTAR CORPORATION

EXECUTIVE OFFICER OR DIRECTOR STOCK OPTION AGREEMENT

 

This Stock Option Agreement (the “Agreement”) is entered into effective as of
[Grant Date] (the “Grant Date”), by and between EchoStar Corporation, a Nevada
corporation (the “Company”), and [Participant Name] (“Employee”).

 

RECITAL

 

WHEREAS, the Company, pursuant to its 2008 Stock Incentive Plan (the “Plan”)
desires to grant this stock option to Employee, and Employee desires to accept
such stock option, each under the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                            Grant of Option

 

The Company hereby grants to Employee, as of the Grant Date, the right and
option (hereinafter called the “Option”) to purchase all or any part of an
aggregate of [Number of Options Granted] shares of the Class A Common Stock of
the Company, par value $0.001 per share (the “Common Shares”), at the price of
$[Grant Price] per share (the “Option Price”), on the terms and conditions set
forth in this Agreement, which price was equal to or greater than the fair
market value of a Common Share on the Grant Date (or the last trading day prior
to the Grant Date, if the Grant Date was not a trading day). The Option Price is
subject to adjustment as provided in this Agreement and the Plan. [The Option is
intended to be an incentive stock option (an “ISO”) within the meaning of the
Internal Revenue Code of 1986, as amended, and regulations thereunder (the
“Code”).]

 

Notwithstanding anything in the Plan to the contrary, this Agreement and the
Options granted hereunder shall be null and void and of no further force and
effect unless and until the Employee shall have accepted and acknowledged this
Agreement within thirty (30) days after the Grant Date by following the
then-current procedures implemented by the Company’s administrator for the Plan
(the “Administrator”), as such Administrator and procedures are designated by
the Company in its sole and absolute discretion for any reason or no reason from
time to time.

 

[Employee understands, acknowledges, agrees and hereby stipulates that to the
extent that the aggregate fair market value (as determined by the Company in its
sole and absolute discretion for any reason or no reason at any time and from
time to time as of the time the Option was granted) of the Common Shares with
respect to which all ISOs are exercisable for the first time by Employee during
any calendar year exceeds one-hundred thousand dollars ($100,000), in accordance
with Section 422(d) of the Code, such options shall be treated as options that
do not qualify as ISOs.]

 

1

--------------------------------------------------------------------------------


 

2.                                      Duration and Exercisability

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement and the Plan,  the Option shall vest and may be
exercised by Employee in cumulative installments on the following vesting dates
as follows:                  ]

 

(b)                                 Except as permitted pursuant to the Plan,
(i) during the lifetime of Employee, the Option shall be exercisable only by
Employee or, if permissible under applicable law, by Employee’s guardian or
legal representative, (ii) the Option shall not be assignable or transferable by
Employee, other than by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined by the Code, Title I of the
Employee Retirement Income Security Act, or the rules promulgated thereunder,
and (iii) the Option may not be sold, assigned, transferred or otherwise
disposed of, or pledged, alienated, attached, hypothecated, or otherwise
encumbered in any manner (whether by operation of law or otherwise), and will
not be subject to execution, attachment or other process. Any purported sale,
assignment, transfer, pledge, alienation, attachment or encumbrance thereof
shall be void and unenforceable against the Company or any of its subsidiaries.
Any sale,  assignment, transfer, pledge, hypothecation, or other disposition of
the Option or any attempt to make any such levy of execution, attachment or
other encumbrance will cause the Option to terminate immediately, unless the
Board of Directors of the Company (the “Board”), the Executive Compensation
Committee of the Board (the “Committee”) or the General Counsel of the Company,
in their sole and absolute discretion for any reason or no reason at any time
and from time to time, specifically waives applicability of this provision.

 

(c)                                  Notwithstanding any other provisions in
this Agreement, the Option shall expire, and shall cease to be exercisable, ten
(10) years after the Grant Date (the “Expiration Date”).

 

(d)                                          The Company assumes no
responsibility for individual income taxes, penalties or interest related to the
grant, vesting, adjustment or exercise of the Option or any subsequent
disposition of Common Shares. [Additionally, the Company assumes no
responsibility in the event that the Option, or the tax treatment related
thereto, is ultimately other than the tax treatment afforded for ISOs, whether
such other treatment is the result of changes in the tax laws, a disqualifying
disposition by Employee, or for any other reason.] Employee should consult with
Employee’s personal tax advisor regarding the tax ramifications, if any, which
result from the grant, vesting, adjustment or exercise of the Option, and any
subsequent disposition of Common Shares. If, in the Company’s sole and absolute
discretion for any reason or no reason at any time and from time to time, it is
necessary or appropriate to collect or withhold federal, state or local taxes in
connection with the grant, vesting, adjustment or exercise of any portion of the
Option and/or any subsequent disposition of Common Shares, the Company shall be
entitled to require the payment of such amounts as a condition to exercise.
Prior to any relevant taxable or tax withholding event, as applicable, Employee
shall pay or make arrangements satisfactory to the Company to satisfy all
withholding obligations. In furtherance and without limiting the generality of
the foregoing, Employee (on its own behalf and on behalf of each and every other
proper party as described in Section 2(b) and/or Section 3(c) of this Agreement)
hereby authorizes the Company, in its sole and absolute discretion for any
reason or no reason at any time and from time to time (including without
limitation, pursuant to the then-current procedures implemented by the
Administrator, as such Administrator and procedures are designated by the
Company in its sole and absolute discretion for any reason or no reason at any
time and from time

 

2

--------------------------------------------------------------------------------


 

to time), to satisfy all withholding and all other obligations with regard to
any individual income taxes, penalties or interest related to the grant,
vesting, adjustment or exercise of the Option and/or any subsequent disposition
of Common Shares by one or a combination of the following:

 

i.                                          withholding from any wages or other
cash compensation payable to Employee by the Company;

 

ii.                                       withholding Common Shares that are
otherwise issuable upon exercise of the Option;

 

iii.                                    arranging for the sale of Common Shares
that are otherwise issuable upon exercise of the Option, including, without
limitation, selling Common Shares as part of a block trade with other employees
under the Plan or otherwise; and/or

 

iv.                                   withholding from the proceeds of the sale
of Common Shares issued upon exercise of the Option.

 

(e)                                  In considering the exercise of the Option,
Employee understands, acknowledges, agrees and hereby stipulates that he or she
should use the same independent investment judgment that Employee would use in
making other investments in corporate securities. Among other things, stock
prices will fluctuate over any reasonable period of time and the price of the
Common Shares may go down as well as up. No guarantees are made as to the future
prospects of the Company or the Common Shares, or that any market for sale of
the Common Shares will exist in the future. No representations are made by the
Company except as may be contained in any active registration statement on file
with the SEC relating to the Plan at the time of the applicable exercise of the
Option.

 

3.                                      Effect of Termination of Employment;
Death or Disability; Demotion; Termination After Change in Control

 

(a)                                 In the event that Employee shall cease to be
employed by the Company or its direct or indirect subsidiaries, if any, for any
reason other than Employee’s serious misconduct or violation of the covenants
set forth in Section 5 of this Agreement (as described in Section 3(b) of this
Agreement) or Employee’s death or disability (as described in Section 3(c) of
this Agreement) , Employee shall have the right to exercise the Option at any
time within one (1) month after such cessation of employment, but only to the
extent of the full number of vested Common Shares that Employee was entitled to
exercise under the Option on the date of such cessation of employment, subject
to the condition that any portion of the Option not exercised within that period
shall terminate and cannot be exercised following expiration of that period, and
that no portion of the Option shall be exercisable (whether vested or unvested)
after the Expiration Date. Retirement, whether or not pursuant to any retirement
or pension plan of the Company, shall be deemed to be a cessation of employment
for all purposes of this Agreement.   The termination of the Option by reason of
any such cessation of employment shall be without prejudice to any right or
remedy which the Company may have against the holder.

 

(b)                                 In the event that Employee shall cease to be
employed by the Company or its direct or indirect subsidiaries, if any, by
reason of Employee’s serious misconduct during the course of employment,
including without limitation wrongful appropriation of the

 

3

--------------------------------------------------------------------------------


 

Company’s funds, theft of Company property or other reasons as determined by the
Company, or in the event that Employee violates the covenants set forth in
Section 5 of this Agreement, the entire Option (both vested and unvested) shall
be deemed to have terminated and cannot be exercised, as of the date of the
misconduct or violation. The termination of the Option by reason of such
cessation of employment shall be without prejudice to any right or remedy which
the Company may have against the holder.

 

(c)                                  In the event that Employee shall die while
in the employ of the Company or its direct or indirect subsidiaries, if any, or
within one (1) month after cessation of employment for any reason other than
serious misconduct or violation of the covenants set forth in Section 5 of this
Agreement (as described in Section 3(b) of this Agreement), or if employment is
terminated because Employee has become disabled (within the meaning of
Section 22(e)(3) of the Code, and regulations thereunder) while in the employ of
the Company or its direct or indirect subsidiaries, if any, and Employee shall
not have exercised the Option to the extent of the full number of vested Common
Shares that Employee was entitled to exercise under the Option as of the date of
such death, or the date of cessation of employment for such disability, then
such Option may be exercised at any time within twelve (12) months after
Employee’s death or the date of cessation of employment for disability by
Employee or the personal representatives or administrators, executor or
guardians of Employee, as applicable, or by any person or persons to whom the
Option is transferred by will or the applicable laws of descent and
distribution, but only to the extent of the full number of vested Common Shares
that Employee was entitled to exercise under the Option on the date of such
death, or the date of cessation of employment for such disability, subject to
the condition that any portion of the Option not exercised within that period
shall terminate and cannot be exercised following expiration of that period, and
that no portion of the Option shall be exercisable (whether vested or unvested)
after the Expiration Date. The termination of the Option by reason of death or
any such cessation of employment shall be without prejudice to any right or
remedy which the Company may have against the holder.

 

(d)                                 In the event that Employee is demoted (but
remains employed) by the Company or its direct and indirect subsidiaries, if
any, from Employee’s current level (e.g., chairman, chief executive officer,
president, executive vice president, senior vice president, vice president,
director, manager, or other level held by Employee on the date of this
Agreement), (i) the Option shall continue in force, unless otherwise terminated,
but only to the extent of the full number of vested Common Shares that Employee
was entitled to exercise under the Option on the date of such demotion (the
“Remaining Vested Options Following Demotion”), subject to the condition that
any portion of the Option not vested or otherwise not exercisable as of the date
of such demotion shall be deemed to have terminated and cannot be exercised as
of the date of demotion, and that no portion of the Option shall be exercisable
(whether vested or unvested) after the Expiration Date; and (ii) this Agreement,
including without limitation the covenants set forth in Section 5 of this
Agreement, shall otherwise continue in force, unless otherwise terminated.  The
termination of the Option by reason of such demotion shall be without prejudice
to any right or remedy which the Company may have against the holder.

 

(e)                                  In the event that (i) a Change in Control
occurs, and (ii) Employee is terminated by the Company (and not simultaneously
employed by the surviving entity — if not the Company — in the Change in
Control), for any reason other than for Cause, during the twenty-four (24) month
period following such Change in Control, then all Option shares not previously
vested shall immediately vest and become exercisable, and the Employee shall
have the right to exercise all unexercised Option shares within one (1) month
after

 

4

--------------------------------------------------------------------------------


 

such termination of employment, subject to the conditions that any portion of
the Option not exercised within such one (1) month period shall terminate and
cannot be exercised, and that no portion of the Option shall be exercisable
after the expiration of the term of the Option.

 

For the purpose of this subsection 3(e), the capitalized terms shall have the
following meanings: “Capital Stock” means any and all shares, interests,
participations, rights or other equivalents, however designated, of corporate
stock or partnership or membership interests, whether common or preferred.
“Cause” means: (i) the willful and continued failure of Employee to
substantially perform his duties consistent with past practices prior to the
Change in Control; (ii) any illegal conduct or gross misconduct which is
materially injurious to the Company or its affiliates; (iii) Employee has been
convicted of or pleaded guilty or nolo contendere to a felony or any crime
involving moral turpitude or dishonesty; or (iv) Employee has been convicted of
or pleaded guilty or nolo contendere to a felony, crime or engaged in conduct
which results in a prohibition on the Employee from serving, for any period of
time, as an officer or director of a publicly-traded company by any federal,
state or other regulatory governing body (including without limitation, an
exchange or association such as NYSE or Nasdaq). “Change in Control” means:
(i) a transaction or a series of transactions the result of which is that any
person (other than the Principal or a Related Party) individually owns more than
fifty percent (50%) of the total Equity Interests of either (A) the Company or
(B) the surviving entity in any such transaction(s) or a controlling affiliate
of such surviving entity in such transaction(s); and (ii) the first day on which
a majority of the members of the Board of Directors of the Company are not
Continuing Directors. “Continuing Director” means, as of any date of
determination, any member of the Board of Directors of the Company who: (a) was
a member of such Board of Directors on the date of this Agreement; or (b) was
nominated for election or elected to such Board of Directors with the
affirmative vote of a majority of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election or was
nominated for election or elected by the Principal and his Related Parties.
“Equity Interest” means any Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock). “Principal” means Charles
W. Ergen. “Related Party” means, with respect to the Principal, (a) the spouse
and each immediate family member of the Principal; (b) each trust, corporation,
partnership or other entity of which the Principal beneficially holds an eighty
percent (80%) or more controlling interest; and (c) the Principal’s personal
representatives, administrators, executor, guardians, or any person(s) or
entit(ies) to which the Principal’s shares of the Company are transferred as a
result of a transfer by will or the applicable laws of descent and distribution.

 

4.                                      Manner of Exercise

 

(a)                                 The Option can be exercised only by Employee
or other proper party as described in Section 2(b), Section 3(c) and/or
Section 4(c) of this Agreement, in whole Common Shares, by following, prior to
the Expiration Date, the then-current procedures implemented by the
Administrator, as such Administrator and procedures are designated by the
Company in its sole and absolute discretion for any reason or no reason at any
time and from time to time. The instruction to exercise the Option must be made
by a person entitled to exercise the Option and shall (i) include, among other
things, the number of Common Shares as to which the Option is being exercised,
(ii) contain a representation and agreement as to Employee’s investment intent
with respect to the Common Shares in a form satisfactory to the Company’s
General Counsel (unless a Prospectus meeting applicable requirements of the
Securities Act of 1933, as amended,

 

5

--------------------------------------------------------------------------------


 

is in effect for the Common Shares being purchased pursuant to exercise of the
Option), and (iii) be accompanied by payment in full of the Option Price for all
Common Shares designated in the instruction. The instruction to exercise shall
be sent as set forth in Section 7(n) of this Agreement.

 

(b)                                 Except as otherwise specified by the
then-current procedures implemented by the Administrator or as otherwise
specified in Section 4(c) of this Agreement, Employee shall pay the Option Price
for the Common Shares purchased in cash or by certified or bank cashier’s check.

 

(c)                                  If, upon the close of trading on the NASDAQ
Stock Market (or, in the event that the Common Shares are no longer listed and
traded on the NASDAQ Stock Market, such other stock exchange on which the Common
Shares are then listed and traded) (the “Market Close”) on the Expiration Date
(or the last trading day prior to the Expiration Date (if the Expiration Date is
not a trading day)) (the “Expiration Exercise Date”), all or any portion of the
Option is vested and exercisable, then the Option (or vested and exercisable
portion thereof) shall be automatically exercised upon the Market Close on the
Expiration Exercise Date without any further action by Employee (or any other
proper party as described in Section 2(b) and/or Section 3(c) of this Agreement)
pursuant to the applicable then-current procedures implemented by the
Administrator (the “Expiration Exercise Procedures”), as such Administrator and
Expiration Exercise Procedures are designated by the Company in its sole and
absolute discretion for any reason or no reason at any time and from time to
time.

 

Pursuant to the Expiration Exercise Procedures in effect as of the date of this
Agreement: (i) the following costs and expenses will be satisfied by withholding
otherwise deliverable Common Shares to be issued upon the automatic exercise of
the Option: (A) the Option Price for the full number of vested Common Shares
that are automatically exercised under the Option pursuant to this Section 4(c);
(B) the Administrator’s fees and commissions, if any; (C) other brokerage fees
and commissions, if any; and (D) all withholding and all other obligations with
regard to any individual income taxes (which Employee understands, acknowledges,
agrees and hereby stipulates may be withheld at the highest then-current tax
rate), penalties or interest related to the grant, vesting, adjustment or
exercise of the Option and/or any subsequent disposition of Common Shares in
connection with the Expiration Exercise Procedures or otherwise; and (ii) the
number of whole Common Shares, if any, remaining after completion of all
withholding as described in subsection (i) of these Expiration Exercise
Procedures shall be issued to Employee. Without limitation of the generality of
Section 2(d) of this Agreement, in the event that the amounts withheld pursuant
to the Expiration Exercise Procedures are insufficient to satisfy Employee’s
actual individual income tax, penalty and/or interest obligations, Employee
understands, acknowledges, agrees and hereby stipulates that Employee, and not
the Company, shall be solely responsible and liable for payment of any
deficiencies. Only an Option that is “in-the-money” at Market Close on the
Expiration Exercise Date shall be automatically exercised pursuant to this
Section 4(c). An Option shall be considered “in-the-money” for purposes of this
Section 4(c) if the fair market value of a Common Share upon the Market Close on
the Expiration Exercise Date is at least one percent (1%) greater than the
Option Price. Furthermore, and without limitation of the generality of the
preceding sentence, any exercise of the Option that would result in the issuance
of less than one (1) whole Common Share to Employee pursuant to the Expiration
Exercise Procedures shall not be automatically exercised pursuant to this
Section 4(c). Employee (on its own behalf and on behalf of each and every other
proper party as described in Section 2(b) and/or Section 3(c) of this Agreement)
hereby

 

6

--------------------------------------------------------------------------------


 

expressly authorizes and agrees to the automatic exercise of the Option as
provided in this Section 4(c) (and shall be deemed to have given all
instructions and representations required under Section 4(a) of this Agreement
in connection with the automatic exercise of the Option as provided in this
Section 4(c)), and neither the approval of the Administrator, nor the consent of
Employee (or any other proper party as described in Section 2(b) and/or
Section 3(c) of this Agreement) shall be required at the time of the automatic
exercise of the Option pursuant to this Section 4(c). For the avoidance of
doubt, Employee may exercise any vested and exercisable portion of the Option
prior to Market Close on the Expiration Exercise Date. Employee understands,
acknowledges,  agrees and hereby stipulates that the automatic exercise
procedure pursuant to this Section 4(c) is provided solely as a convenience to
Employee as protection against Employee’s inadvertent failure to exercise all or
any portion of an “in-the-money” Option that is vested and exercisable before
such Option expires under this Agreement. Because any exercise of all or any
portion of the Option is solely Employee’s responsibility, Employee hereby
waives and releases and agrees to indemnify and hold the Company harmless from
and against any and all claims of any kind whatsoever against the Company and/or
any other party (including without limitation, the Administrator and the
Company’s employees and agents) arising out of or relating to the automatic
exercise procedure pursuant to this Section 4(c) (or any failure thereof),
including without limitation any resulting individual income tax, penalty and/or
interest liability and/or any other liability if the automatic exercise of the
Option does occur, or does not occur for any reason or no reason whatsoever
and/or the Option actually expires.

 

(d)                                 Unless notified by the Company or the
Administrator to the contrary, the Common Shares issuable on exercise of the
Option shall be deemed issued on the date specified by the Company within five
(5) business days following the date that the General Counsel for the Company
determines that all requisite events to issuance of the Common Shares have been
properly completed. The Company shall have no obligation to issue the Common
Shares until it has confirmed to its satisfaction that all events requisite for
the issuance have been accomplished. Any notice of exercise shall be void and of
no effect if all requisite events have not been accomplished.

 

(e)                                  The certificate or certificates for the
Common Shares, if any, as to which the Option shall be exercised may be
registered only in the name of Employee (or if Employee so requests in the
notice of exercise, jointly in the name of Employee and with a member of
Employee’s family, with the right of survivorship, or in the event of the death
of Employee, in the name of such survivor of Employee as the person with the
right to exercise shall designate).

 

5.                                      Covenant Not to Compete;
Non-Solicitation; Protection of Confidential Information and Trade Secrets

 

(a)                                 Employee shall serve the Company and its
direct and indirect subsidiaries (collectively, the “Company” for purposes of
this Section 5), loyally and in good faith and use Employee’s best efforts to
promote the Company’s interests. Employee hereby agrees not to compete with the
Company, not to solicit employees of the Company, not to solicit customers of
the Company, and agrees to protect from disclosure Confidential Information and
Trade Secrets (as defined in Section 5(f) of this Agreement), pursuant to the
terms and conditions hereinafter set forth.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Non-Disclosure of Confidential Information
and Trade Secrets. Employee further agrees to hold in a fiduciary capacity for
the benefit of the Company all proprietary and confidential information,
knowledge, ideas and data, including, without limitation, customer lists and the
Company’s trade secrets, products, processes and programs (“Confidential
Information and Trade Secrets”), relating in any way to the present or future
business or activities of the Company for as long as such Confidential
Information and Trade Secrets remain confidential. Such Confidential Information
and Trade Secrets include but are not limited to: (i) the Company’s financial
and business information, such as capital structure, operating results,
strategies and plans for future business, pending projects and proposals and
potential acquisitions or divestitures; (ii) product and technical information,
such as product formulations, new and innovative product ideas, proprietary
credit scoring models and approaches, credit policies, new business
developments, plans, designs, compilation methods, processes, procedures,
program devices, data processing programs, software, software codes, hardware,
firmware and research and development products; (iii) marketing information,
such as new marketing ideas, mailing lists, the identity of the Company’s
customers and prospects, their names and addresses and sales and marketing
plans; (iv) information about the Company’s third-party agreements and any
confidential or protected information disclosed to the Company by a third-party;
(v) the Company’s suppliers, partners, customers and prospect lists; and
(vi) personnel information, such as the identity of the Company’s other
employees, their salaries,  bonuses, benefits, skills, qualifications and
abilities. For the avoidance of doubt and notwithstanding the foregoing, the
term “trade secrets” shall mean items of Confidential Information and Trade
Secrets that meet the requirements of the Uniform Trade Secrets Act, as adopted
in the state of Colorado and as amended from time to time. All such Confidential
Information and Trade Secrets, together with all copies thereof and notes and
other references thereto, shall remain the sole property of the Company. This
obligation of confidentiality is intended to supplement, and is not intended to
supersede or limit, the obligations of confidentiality Employee has to the
Company by agreement, law or otherwise.

 

(f)                                   Tolling. Employee further agrees that,
while the duration of the covenants contained in this Section 5 will be
determined generally in accordance with the terms of each respective covenant,
if Employee violates or threatens to violate any of those covenants, Employee
agrees to an extension of the duration of such covenant on the same terms and
conditions for an additional period of time equal to the time that elapses from
the commencement of such violation or threat of violation to the later: of
(i) the termination of such violation or threat of violation; or (ii) the final
non-appealable resolution of any litigation or other legal proceeding stemming
from such violation.

 

(g)                                  No Waiver. In addition to (and without
limitation of) the other terms and conditions of this Agreement, the failure of
the Company to insist upon strict performance of any provision of any agreement
between the Company, on the one hand, and another employee, on the other hand,
shall not be construed as a waiver of the Company’s right to insist upon strict
performance of each and every representation, warranty, covenant, duty and
obligation of Employee hereunder. In addition to (and without limitation of) the
foregoing, the election of certain remedies by the Company with respect to the
breach or default by another employee of any agreement between the Company, on
the one hand, and such other employee, on the other hand, shall not be deemed to
prejudice any rights or remedies that the Company may have at law, in equity,
under contract (including without limitation this Agreement) or otherwise with
respect to a similar or different breach or default hereunder by Employee (all
of which are hereby expressly reserved).

 

8

--------------------------------------------------------------------------------


 

(h)                                 Severability. Each of the covenants in this
Section 5 shall be construed as separable and divisible from every other such
covenant and the enforceability of any one such covenant shall not limit the
enforceability, in whole or in part, of any other such covenant. In the event
that a court, arbitrator or other body of competent jurisdiction holds any
covenant in this Section 5 to be invalid, illegal, void or less than fully
enforceable as to time, scope or otherwise, the parties agree that such covenant
shall be construed by limiting and reducing it to the minimum extent necessary
to render such covenant valid, legal and enforceable while preserving the
enforceability of such covenant to the greatest extent permissible against
Employee; the remaining covenants of this Section 5 shall not be affected by
such alteration, and shall remain in full force and effect.

 

6.                                      Dispute Resolution; Arbitration

 

(a)                                 Employee and the Company agree that any
claim, controversy and/or dispute between them, arising out of, relating to, or
in connection with: (i) Employee’s application for employment, employment and/or
termination of employment (collectively “Employment-Related Disputes”); and/or
(ii) this Agreement (“Option Disputes”), whenever and wherever brought, shall be
resolved by arbitration. Employee agrees that this agreement to arbitrate is
governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and is fully
enforceable. For purposes of this Section 6, the Company shall be defined to
include its direct and indirect subsidiaries, and the employees, shareholders,
officers and directors of all of the foregoing entities.

 

(b)                                 For Employment-Related Disputes:

 

(i)                                     the Company agrees to pay all of the
arbitrator’s and arbitration fees and expenses until otherwise ordered by the
arbitrator, except that the Company shall not be responsible for Employee’s
legal fees and costs, unless awarded to Employee by the arbitrator;

 

(ii)                                  the arbitration shall be governed by the
substantive law of the State of Colorado, without giving effect to choice of law
principles;

 

(iii)                               a single arbitrator engaged in the practice
of employment law from the American Arbitration Association (“AAA”) shall
conduct the arbitration of Employment-Related Disputes pursuant to the AAA’s
Employment Arbitration Rules and Procedures of 2009, without incorporation of
AAA’s Mediation Rules and Supplemental Rules for Class Arbitration, which the
parties hereby expressly disclaim (the “Rules”), which may be found at
http://www.adr.org;

 

(iv)                              the arbitrator shall have the authority to
hear and decide dispositive motions in the context of such arbitration, under
the guidelines and legal standards set forth in C.R.C.P. 12 and 56;

 

(v)                                 regardless of what the Rules state, all
arbitration proceedings, including without limitation hearings, discovery,
settlements and awards shall be confidential and the arbitration and any
hearings shall be held in the City and County of Denver, Colorado; and

 

(vi)                              the arbitrator’s decision shall be final and
binding, and judgment upon the arbitrator’s decision and/or award may be entered
in any court of competent jurisdiction.

 

9

--------------------------------------------------------------------------------


 

(c)                                  For Option Disputes:

 

(i)                                     the Company agrees to pay all of the
arbitrator’s and arbitration fees and expenses until otherwise ordered by the
arbitrator, except that the Company shall not be responsible for Employee’s
legal fees and costs, unless awarded to Employee by the arbitrator;

 

(ii)                                  the arbitration shall be governed by the
substantive law of the State of Colorado, without giving effect to choice of law
principles;

 

(iii)                               a single arbitrator engaged in the practice
of commercial law from the AAA shall conduct the arbitration of Option Disputes
under the then-current AAA Commercial Dispute Resolution Procedures
(“Procedures”), without incorporation of the Rules, which may be found at
http://www.adr.org;

 

(iv)                              the arbitrator shall have the authority to
hear and decide dispositive motions in the context of such arbitration, under
the guidelines and legal standards set forth in C.R.C.P. 12 and 56;

 

(v)                                 regardless of what the Rules state, all
arbitration proceedings, including without limitation hearings, discovery,
settlements and awards shall be confidential and the arbitration and any
hearings shall be held in the City and County of Denver, Colorado; and

 

(vi)                              the arbitrator’s decision shall be final and
binding, and judgment upon the arbitrator’s decision and/or award may be entered
in any court of competent jurisdiction.

 

(d)                                 Notwithstanding the foregoing, this
agreement to arbitrate all Employment-Related Disputes and/or Option Disputes
shall not apply to Employee claims for statutory unemployment compensation
benefits, statutory worker’s compensation benefits, charges filed with the
National Labor Relations Board alleging violations of the National Labor
Relations Act, and claims for benefits from a Company- sponsored “employee
benefit plan,” as that term is defined in 29 U.S.C. §1002(3).

 

(e)                                  Notwithstanding the foregoing, the Company
shall have the right to seek any temporary restraining orders and/or preliminary
and/or permanent injunctions in a court of competent jurisdiction based on the
Company’s claims that Employee is violating the Company’s rights, and/or
breaching Employee’s duties and/or obligations, under this Agreement or under
any other agreement, at law or in equity regarding: (i) non-competition
agreements or obligations; (ii) non-solicitation agreements or obligations;
(iii) intellectual property, including without limitation copyrights, patent
rights, trade secrets and/or know-how; and/or (iv) confidential information.
Employee agrees that the state and federal courts located in the City and County
of Denver, Colorado shall have exclusive subject matter and personal
jurisdiction to hear and decide any such action, and that any such court action
shall be governed by the substantive law of the State of Colorado, without
giving effect to choice of law principles. Employee irrevocably waives, to the
fullest extent permitted by law, any and all objections which he or she may now
or hereafter have to the venue of any such proceeding brought in any such court,
including, without limitation, any claim that such proceeding has been brought
in an inconvenient forum.

 

10

--------------------------------------------------------------------------------


 

(f)                                   The prevailing party in any arbitration or
court proceeding contemplated by this Section 6 shall be entitled to its, his,
or her reasonable attorneys’ fees and to reimbursement of costs of arbitrator’s
fees and reasonable arbitration expenses. Nothing in this Agreement shall
require Employee to reimburse the Company for its attorneys’ fees and costs,
including arbitration fees and costs, incurred when the Company prevails in
defense of any statutory claim of unlawful discrimination, unless said claim
brought by Employee is frivolous, unreasonable or without foundation, or
Employee continues to prosecute a claim after the claim became frivolous,
unreasonable or without foundation. In the event either party hereto files a
judicial or administrative action asserting claims subject to this arbitration
provision, and the other party successfully stays such action and/or compels
arbitration of the claims made in such an action, the party filing the
administrative or judicial action shall pay the other party’s attorneys’ fees
and costs incurred in obtaining a stay and/or compelling arbitration.

 

(g)                                  Each of the provisions of this Section 6
shall be construed as separable and divisible from every other such provision
and the enforceability of any one such provision shall not limit the
enforceability, in whole or in part, of any other such provision. In the event
that a court, arbitrator or other body of competent jurisdiction holds any
provision of this Section 6 to be invalid, illegal, void or less than fully
enforceable as to time, scope or otherwise, the parties agree that such
provision shall be construed by limiting and reducing it to the minimum extent
necessary to render such provision valid, legal and enforceable while preserving
the enforceability of such provision to the greatest extent permissible; the
remaining provisions of this Section 6 shall not be affected by such alteration,
and shall remain in full force and effect.

 

(h)                                 This Agreement supersedes and renders void
any prior agreement(s) to arbitrate between Employee and the Company with
respect to the subject matter of this agreement to arbitrate, and there are no
agreements, verbal or written or otherwise, between the parties hereto regarding
arbitration of Employment-Related Disputes or Option Disputes other than as
expressly set forth in this Agreement.  In the event of any conflict or
inconsistency between any AAA rules and/or procedures and the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
control.

 

(i)                                     THE RIGHT TO A TRIAL, TO A TRIAL BY
JURY, AND TO COMMON LAW CLAIMS FOR PUNITIVE AND/OR EXEMPLARY DAMAGES ARE OF
VALUE AND ARE WAIVED PURSUANT TO THIS AGREEMENT. Other than potential rights to
a trial, a jury trial, and common law claims for punitive and/or exemplary
damages, nothing in this agreement to arbitrate limits any statutory remedy to
which Employee may be entitled under law.

 

(j)                                    The parties acknowledge that this
agreement to arbitrate shall not alter the at-will nature of their employment
relationship MEANING THAT YOU MAY TERMINATE YOUR EMPLOYMENT WITH THE COMPANY AND
ITS DIRECT AND INDIRECT SUBSIDIARIES AT ANY TIME WITH OR WITHOUT CAUSE, AND WITH
OR WITHOUT NOTICE, AND THE COMPANY AND ITS DIRECT AND INDIRECT SUBSIDIARIES
RESERVE THE SAME RIGHTS TO TERMINATE YOUR EMPLOYMENT AND/OR DEMOTE YOU.

 

7.                                      Miscellaneous

 

(a)                                 Option Subject to the Plan. The Option is
issued pursuant to the Plan and is subject to its terms and conditions. The
terms and conditions of the Plan are available

 

11

--------------------------------------------------------------------------------


 

for inspection during normal business hours at the principal offices of the
Company. The Committee has final authority to decide, interpret, determine and
calculate any and all aspects of the Plan in its sole and absolute discretion
for any reason or no reason at any time and from time to time.

 

(b)                                 No Right to Continued Employment; No Rights
as Shareholder. This Agreement shall not confer upon Employee any right with
respect to continuance of employment with the Company or any of its direct or
indirect subsidiaries, nor will it interfere in any way with the right of the
Company and its direct and indirect subsidiaries to terminate such employment or
to demote Employee for any reason or no reason at any time and from time to
time. Employee shall have none of the rights of a shareholder with respect to
Common Shares subject to the Option until such Common Shares shall have been
issued to Employee upon valid exercise of the Option in accordance with this
Agreement and the Plan (as evidenced by the records of the transfer agent of the
Company).

 

(c)                                  Changes in Capital Structure. If there
shall be any change in the Common Shares of the Company through merger,
consolidation, reorganization, recapitalization, dividend in the form of stock
(of whatever amount), stock split or other change in the corporate structure of
the Company, then appropriate adjustments may be made by the Company, as
determined in the sole and absolute discretion of the Committee for any reason
or no reason at any time and from time to time, to all or any portion of the
Option that shall then not yet be vested and exercised and not yet expired in
order to prevent dilution or enlargement of Employee’s rights under the Option.
Such adjustments may include, where appropriate, changes in the number of shares
of Common Shares and the price per share subject to the outstanding Option.
Notwithstanding the foregoing, no action that would modify the treatment of the
Option under the Code shall be effective unless agreed to in writing by both
parties.

 

(d)                                 Assigns and Successors. This Agreement shall
inure to the benefit of the Company’s assigns and successors.

 

(e)                                  Compliance with Law; Legal Requirements.
The Company shall at all times during the term of the Option reserve and keep
available such number of Common Shares as will be sufficient to satisfy the
requirements of this Agreement. The exercise of all or any part of the Option
shall only be effective at such time that the issuance and sale of Common Shares
pursuant to such exercise will not violate any federal or state securities or
other laws. The Company may suspend Employee’s right to exercise the Option and
shall not deliver the Common Shares of the Company underlying the Option unless
it is satisfied in its judgment that the issuance and sale of Common Shares will
not violate any of the provisions of the Securities Act of 1933, as amended (the
“Securities Act”), the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), any rules or regulations of the SEC promulgated thereunder, or
the requirements of applicable state law relating to authorization, issuance or
sale of securities, or until there has been compliance with the provisions of
such acts, laws and rules. Employee understands that the Company is under no
obligation to register or qualify the Common Shares with the SEC, any state
securities commission or any stock exchange to effect such compliance and that
Employee will have no recourse to or claim against the Company if the Company
determines pursuant to this Section 7 that it is unable to deliver the Common
Shares upon exercise of the Option. Regardless of whether the offering and sale
of the Common Shares have been registered under the Securities Act, or have been
registered or qualified under the securities laws of any state, the Company in
its sole and absolute

 

12

--------------------------------------------------------------------------------


 

discretion for any reason or no reason at any time and from time to time may
impose restrictions upon the sale, pledge or other transfer of such Common
Shares (including the placement of appropriate legends on certificates or the
imposition of stop-transfer instructions) if, in the judgment of the Company,
such restrictions are necessary or desirable in order to achieve compliance with
the Securities Act, the Exchange Act, the securities laws of any state or any
other law.

 

(f)                                   Notice of Disposal of Common Shares;
Withholding. If Employee shall dispose of any of the Common Shares of the
Company acquired by Employee pursuant to the exercise of the Option within two
(2) years from the date the Option was granted or within one (1) year after the
transfer of any such shares to Employee upon exercise of the Option, then, in
order to provide the Company with the opportunity to claim the benefit of any
income tax deduction (if any) which may be available to it under the
circumstances, Employee shall promptly notify the Company of the dates of
acquisition and disposition of such shares, the number of shares so disposed of,
and the consideration, if any, received for such shares. In order to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to insure: (i) notice to the Company of
any disposition of the Common Shares of the Company within the time periods
described above; and (ii) that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Employee.

 

(g)                                  No Rights as Shareholder; Confidential
Treatment of Option. The holder of the Option will not have any right to
dividends or any other rights of a shareholder with respect to the Common Shares
subject to the Option until such Common Shares shall have been issued to
Employee, upon the valid exercise of the Option and the consummation of the
purchase of such Common Shares (as evidenced by the records of the transfer
agent of the Company). Employee agrees to treat with confidentiality the
existence, terms and conditions of the Option, and agrees that failure to do so
may result in immediate termination of the Option.

 

(h)                                 Obligations Unaffected. Except as expressly
set forth to the contrary in Section 6(e) and 6(h) of this Agreement, the
obligations of Employee under this Agreement shall be independent of, and
unaffected by, and shall not affect, other agreements, if any, binding Employee
which apply to Employee’s business activities during and/or subsequent to
Employee’s employment by the Company.

 

(i)                                     Survival. Any provision of this
Agreement which logically would be expected to survive termination or
expiration, shall survive for a reasonable time period under the circumstances,
whether or not specifically provided in this Agreement. Except as set forth to
the contrary in Sections 3(d) and 5(a)(iv) of this Agreement, the obligations
under this Agreement also shall survive any changes made in the future to the
employment terms and conditions of Employee, including without limitation
changes in salary, benefits, bonus plans, job title and job responsibilities.

 

(j)                                    Complete Agreement; No Waiver. This
Agreement sets forth the entire, final and complete understanding between the
parties hereto relevant to the subject matter of this Agreement, and it
supersedes and replaces all previous understandings or agreements, written,
oral, or implied, relevant to the subject matter of this Agreement made or
existing before the date of this Agreement. Except as expressly provided by this
Agreement, no waiver or modification of any of the terms or conditions of this
Agreement shall be effective unless in writing and signed by both parties. The
failure of any party to insist upon strict performance of any provision of this
Agreement shall not be construed

 

13

--------------------------------------------------------------------------------


 

as a waiver of any subsequent breach of the same or similar nature.

 

(k)                                 Severability. Each provision of this
Agreement shall be construed as separable and divisible from every other
provision and the enforceability of any one provision shall not limit the
enforceability, in whole or in part, of any other provision. Except as otherwise
set forth in Section 5(g) of this Agreement, in the event that a court,
arbitrator or other body of competent jurisdiction holds any provision of this
Agreement to be invalid, illegal, void or less than fully enforceable as to
time, scope or otherwise, the parties agree that such provision shall be
construed by limiting and reducing it to the minimum extent necessary to render
such provision valid, legal and enforceable while preserving to the greatest
extent permissible the original intent of the Parties; the remaining terms and
conditions of this Agreement shall not be affected by such alteration, and shall
remain in full force and effect.

 

(l)                                     Summary Information. In the event that
the Company provides Employee (or anyone acting on behalf of Employee) with
summary or other information concerning, including or otherwise relating to
Employee’s rights or benefits under this Agreement (including without limitation
the Option, and any vesting thereof), such summary or other information shall in
all cases be qualified in its entirety by this Agreement and the Plan, and,
unless it explicitly states otherwise and is signed by an officer of the
Company, shall not constitute an amendment or other modification hereto.

 

(m)                             Employee Acknowledgements

 

(i)                                     Employee understands, acknowledges,
agrees and hereby stipulates that he or she is executing this Agreement
voluntarily and without any duress or undue influence by the Company or anyone
else.

 

(ii)                                  Employee understands, acknowledges, agrees
and hereby stipulates that he or she has carefully read, considered and
understands all of the provisions of this Agreement and the Company’s policies
reflected in this Agreement.

 

(iii)                               Employee understands, acknowledges, agrees
and hereby stipulates that he or she has asked any questions needed for him or
her to understand the terms, consequences and binding effect of this Agreement
and Employee fully understands them, including that he or she is waiving the
right to a trial, a trial by jury, and common law claims for punitive and/or
exemplary damages.

 

(iv)                              Employee understands, acknowledges, agrees and
hereby stipulates that he or she was provided an opportunity to seek the advice
of an attorney of his or her choice before signing this Agreement.

 

(v)                                 Employee understands, acknowledges, agrees
and hereby stipulates that the obligations and restrictions set forth in this
Agreement are consistent with Employee’s right to sell his or her labor, the
public’s interest in unimpeded trade, are fair and reasonable, and are no
broader than are reasonably required to protect the Company’s interests.

 

(vi)                              Employee understands, acknowledges, agrees and
hereby stipulates that it is the Company’s policy to seek legal recourse to the
fullest

 

14

--------------------------------------------------------------------------------


 

extent possible for breach of this Agreement. Employee understands that nothing
in this Agreement shall be construed to prohibit the Company from pursuing any
other available remedies for such breach or threatened breach, including the
recovery of damages from Employee. Employee further agrees that, if he or she
violates or threatens to violate this Agreement, it would be difficult to
determine the damages and lost profits which the Company would suffer as a
result of such breach including, but not limited to, losses attributable to lost
or misappropriated Confidential Information and Trade Secrets and losses
stemming from violations of the non-disclosure, non-compete and non-solicitation
obligations set forth above. Accordingly, Employee agrees that if he or she
violates or threatens to violate this Agreement, then the Company shall be
entitled to an order for injunctive relief and/or for specific performance, or
their equivalent, in addition to money damages and any other remedies otherwise
available to it at law or equity. Such injunctive relief includes but is not
limited to requirements that Employee take action or refrain from taking action
to avoid competing with the Company, to avoid soliciting the Company’s employees
or customers, to preserve the secrecy of Confidential Information and Trade
Secrets, to avoid conflicts of interest and to protect the Company from
irreparable harm. Employee expressly agrees that the Company does not need to
post a bond to obtain an injunction and Employee waives the right to require
such a bond.

 

(n)                                 Notice. All notices to the Company shall be
addressed to: EchoStar Corporation, 100 Inverness Terrace East, Englewood,
Colorado, 80112, Attn: Corporate Secretary, or to such other address or person
as the Company may notify Employee from time to time. All notices to Employee or
other person or persons then entitled to exercise the Option shall be addressed
to Employee or such other person(s) at Employee’s address on file with the
Company, or to such other address as Employee or such person(s) may notify the
Company or its administrator for the Option in writing from time to time.

 

15

--------------------------------------------------------------------------------


 

Upon Employee’s acceptance of the terms and conditions set forth in this
Agreement through the electronic grant process available through the
Administrator, this Agreement shall become effective between the parties as of
the date first written above.

 

ECHOSTAR CORPORATION

 

 

EMPLOYEE — [Participant Name]

Accepted on [Acceptance Date]

 

16

--------------------------------------------------------------------------------


 

2008 STOCK INCENTIVE PLAN

 

Explanation of Beneficiary Designation

 

The 2008 Stock Incentive Plan provides that although an option is exercisable
during the optionee’s lifetime only by him or her, an option may be exercised
after the death of any optionee (if the option was vested and not otherwise
terminated or exercised in full prior to such death) by the person whom the
optionee shall have designated as beneficiary or, if no designation has been
made, by the person to whom the optionee’s rights shall have passed by will or
the laws of descent and distribution. (Note: An option is not otherwise
assignable or transferable.)

 

The right to designate beneficiaries could provide certain advantages including
avoidance of probate (and attendant costs) with respect to an option. Since the
individual circumstances of each optionee differ, however, and since the Company
cannot warrant the validity or effect of such a designation of beneficiary, it
is recommended that you consult your personal tax or other advisor(s) before
making any decision, particularly if you propose to designate a trust as
beneficiary.

 

If more than one beneficiary is named, the beneficiaries shall share equally in
the rights unless otherwise stated above. Please designate a beneficiary or
beneficiaries by following the procedures specified by the Administrator, as
such Administrator and procedures are designated by the Company in its sole and
absolute discretion for any reason or no reason at any time and from time to
time. Please note that your decision thereon will apply only to the Common
Shares evidenced by the accompanying Agreement and only until you exercise the
Option with respect to those Common Shares. It does not apply to any future
option since a separate election is made with each option that may be granted;
nor will it apply to any Common Shares as to which you exercise the Option. If
you wish to change a beneficiary on the Option, please contact the
Administrator.

 

Unless otherwise expressly provided, if any designated beneficiary predeceases
Employee, any rights shall pass equally to the remaining designated
beneficiary(ies), if any, who survive Employee, but if no designated beneficiary
survives Employee, any rights shall pass to Employee’s estate. The designation
herein is subject to all the terms and conditions of the Plan and all applicable
laws, rules and regulations. In addition, the Company may require an indemnity
and/or other assurances from the beneficiary(ies) or successor(s) in connection
with the exercise of any rights by such beneficiary(ies) or successor(s) under
the Option.

 

Capitalized terms not otherwise defined in this Explanation of Beneficiary
Designation shall have the meaning given to such terms in the accompanying
Agreement.

 

17

--------------------------------------------------------------------------------